DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 11 that nowhere in Reference A does it disclose that the AMF sends a “(R)AN slice selection request” to a “(R)AN-Network Slice Selection Function,” nor does Reference A disclose that the AMF receives from (R)AN-NSSF “a (R)AN slice selection response.”  The Examiner respectfully disagrees.
The Examiner respectfully directs the Applicant to page 111, lines 14-26 where Reference A discloses that if the RAN is unable to select an AMF based on the Requested NSSAI, it routes the NAS signaling to an AFM from a set of defaults AMFs.  Reference A further discloses that the RAN selects a suitable AMF based on the Requested NSSAI provided by the UE and forwards the request to the selected AMF.  In other words, the interactions between the core and the radio access network is clearly described in Reference A.  In addition, Reference A discloses a NSSF, slice selection request, and slice selection response as agreed by the Applicant, and this is related to or associated with the RAN.  Hence, the teachings of Reference A read on the terms .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3GPP TS 23.501 V15.0.0 (2017-12) 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2 Release 15”, pages 1-181” (hereinafter “Reference A” as cited in IDS dated August 04, 2020) in view of Ramle et al. (hereinafter “Ramle”, US 2020/0359291).	
Regarding claims 1, and 12, Reference A discloses a method, and a network function module, performed by a network, for network slice selection and configuration, the method comprising: 
receiving, by a first Access and Mobility Management Function (AMF) from a (Radio) Access Network ((R)AN), an AMF selection request, the AMF selection request including: Requested Network Slice Selection Assistance Information (NSSAI) (i.e., the UE provides to the network a Requested NSSAI as described on page 111, Section 5.15.5.2.1, lines 1-11); 

receiving, by the first AMF from the (R)AN-NSSF, a (R)AN slice selection response, the (R)AN slice selection response including: an Allowed Single-NSSAI (S-NSSAI), and selected (R)AN slice information, the selected (R)AN slice information including: 
a selected (R)AN network slice instance (NSI) associated with the Allowed S-NSSAI, and a selected (R)AN slice component associated with the selected (R)AN NSI (i.e., the NSSF returns to the AMF the Allowed NSSAI, and the NSSF returns NSI ID(s) to be associated to the Network Slice Instances corresponding to the S-NSSAIs as described on page 112, lines 33-38); and 
sending, from the first AMF to the (R)AN, a network slice access confirmation, the network slice confirmation including: the Allowed S-NSSAI, and the selected (R)AN slice information (page 112, lines 44-47, and page 113, lines 1-8). 
Reference A, however does not expressly disclose: a User Equipment (UE) Network Slice Component Identifier (UE-NSCID).
In a similar endeavor, Ramle discloses methods for establishing connection for packet data transfer of a wireless communication device.  Ramle also discloses:
a User Equipment (UE) Network Slice Component Identifier (UE-NSCID) (i.e., ePCO (App-ID) as described in paragraphs 0060-0061).

The motivation/suggestion for doing so would have been to support different features and optimize network functions at the same time. 
With further regard to claim 12, Ramle also discloses: 
a transmitter (acquire 161 as shown in Fig. 7), a receiver (i.e., receive 160 as shown in Fig. 7), a processor, a memory coupled to the processor, having instructions stored therein (paragraph 0159). 

Regarding claim 2, Reference A, and Ramle disclose all limitations recited within claims as described above.  Reference A also discloses verifying whether an S-NSSAI in the Requested NSSAI is permitted based on Subscription Information; and authorizing or denying the AMF selection request based on the verification (i.e., the network verifies the Requested NSSAI as described in Section 5.15.3 Subscription Aspects on page 109). 

Regarding claim 3, Reference A, and Ramle disclose all limitations recited within claims as described above.  Reference A also discloses determining whether pre-configured (R)AN slice information is available for the requested NSSAI, wherein the pre-configured (R)AN slice information includes at least one of: a (R)AN network slice type (AN-NST), a (R)AN slice instance ID (AN-SID), a (R)AN slice component type (AN-SCT), a (R)AN slice component ID (AN-SCID), and a (R)AN slice component Quality of Service (AN-SCQoS); and including the pre-configured (R)AN slice information in the . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference A in view of Ramle, and further in view of Gage (US 2017/0332212).
Regarding claim 6, Reference A, and Ramle disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Gage discloses systems and methods for network slice attachment and configuration.  Gage also discloses configuring, by the (R)AN, the selected (R)AN slice component for signaling or data traffic forwarding (paragraph 0032). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to create isolated virtual network which independently manage different traffic flows over a network. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference A in view of Ramle, in view of Gage and further in view of Velev et al. (hereinafter “Velev”, US 2019/0200285).
Regarding claim 16, Reference A, Ramle, and Gage disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to create isolated virtual network which independently manage different traffic flows over a network. 

Allowable Subject Matter
Claims 4-5, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-15 are allowed as indicated in previous Office Action dated October 15, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Wayne H Cai/Primary Examiner, Art Unit 2644